DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendments to the claims filed on 3/26/2020 have been received and entered. Claims 1-22, 27-35, 38, ,40-44, 51-52, 54, 59, 61, 63, 71-73, 75, 77-78, 80, 83, 85 are under consideration. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-22, 27-28, 40-41, 44,75, 77-78, drawn to a cell comprising an antibody light chain locus (first locus), wherein the locus comprises (in 5' to 3' direction) (a) a light chain intronic enhancer; (b) a rearranged antibody variable region encoding a rearranged antibody V domain; and (c) an antibody light chain constant region encoding a light chain C domain., classified in C12N15/85, C12N2501/1107.

Claims 29-34, 35, 38,71,  drawn to transgenic non-human vertebrate comprising a plurality of cells, classified in A01K 67/0278.

Claims 42-43 drawn to polyclonal antibody population, wherein at least 95% of the antibodies comprised by the population share the same light chain VL domain and the population comprises at least 10 different VH domain specie, classified in C07K 2317/515 and C07K 16/00.

Claims 44, 51-52, 61, 63, 77-78, 85, drawn to a method for identifying or obtaining an antibody, an antibody variable domain, a nucleotide sequence encoding an antibody or an antibody variable domain, or an expression vector or host cell that is capable of expressing the antibody or domain,  classified in A01K 2267/01.

Claims 54 and 59, 80, 83  drawn to a method for producing bi-specific 4- chain antibodies wherein the bi- specific antibodies comprise a respective binding site for first and second antigen, classified in A01K 2267/01.

Claims 72-73, drawn to a nucleic acid comprising a rearranged variable region sequence encoding a rearranged V domain, classified in C12N 2800/30.


The inventions are independent or distinct, each from the other because:
Inventions I-III, VI are patentably distinct each from other because they are drawn to compositions that have distinct structure, function, and mode of utilities. For example, the invention of group I require cell comprising an antibody light chain locus, while invention of group II require transgenic non-human vertebrate. In contrast invention of group III require an polyclonal antibody, while invention of group VI requires nucleic acid. The utilities of a cell, transgenic animal, polyclonal antibody or a nucleic acid will be distinct and different from each other. For instance, cell could be used to isolate nucleic acid encoding light chain, while transgenic animal could be used to immunize with an antigen to produce antibody, Likewise, polyclonal antibody could be used in diagnostic method, while nucleic acid could be used to express antibody in a cell. Therefore, searching for one product would not be coextensive with another product that has distinct structure and function in patent and non-patent literature. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and V are directed to distinct method. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of group IV require ontacting the cell population of claim 41, with said antigen; (b) binding antibodies expressed or comprised by said population to said antigen; and Page 11 of 24Appl. No. 16/721,326 Notice to File Missing Parts issued January 6, 2020 Response filed March 26, 2020 (c) isolating or identifying one or more antibodies that bind to the antige, while method of group V requires producing bi-specific 4- chain antibodies wherein the bi- specific antibodies comprise a respective binding site for first and second antigens, wherein the antigens are different, each antibody comprising a first heavy chain-light chain pair and a second heavy chain- light chain pair, which is different step from method of group IV.  Therefore, searching of distinct method steps would not be coextensive in patent and non-patent literature. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the cell could be isolated from the transgenic animal. Therefore, invention of I and IV are related as process of making and product made.  
Inventions II and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the antibody could be isolated from using cells expressing antibody. Therefore, invention of II and IV are related as process of making and product made.  
Inventions III and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the antibody could be produced using transgenic animal or the process as claimed could produce another antibody. Therefore, invention of III and IV are related as process of making and product made.  
Inventions I-III, VI and V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the process of claim product of groups I-III, VI cannot be made by the process of invention of group V . 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Inventions IV and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case nucleic acid could be used in the process of making transgenic animal
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632